IN THE SUPREME COURT OF THE STATE OF DELAWARE

     JASON GAINES, JR.,1                          §
                                                  § No. 289, 2018
           Respondent,                            §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CK15-03210
     PATRICIA L. GAINES,                          § Petition No. 16-30656
                                                  §
           Petitioner Below,                      §
           Appellee.                              §

                               Submitted: November 27, 2018
                               Decided:   December 7, 2018

                                            ORDER

         On November 1, 2018, the Senior Court Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed for his failure to

pay the Family Court filing fee and transcript costs. The appellant failed to respond

to the notice to show cause within the required ten-day period. Dismissal of this

action is therefore deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).